Citation Nr: 1400182	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational benefits under the Post-9/11 GI Bill program (Chapter 33).


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to February 2004.

This matter came before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) Post-9/11 GI Bill processing center in Muskogee, Oklahoma.  The Waco RO has jurisdiction of the Veteran's claims file.

The appeal was remanded for additional action by the Muskogee RO in January 2013.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2013 remand, the Board directed that service personnel records be requested.  The Board noted that, with respect to the Veteran's claim of entitlement to service connection, a request had been made for personnel records, including those related to a Medical Evaluation Board.  The Board further observed that a packet within the Veteran's claims file appeared to have contained images from the Defense Personnel Records Information Retrieval System (DPRIS) that were sent in response to the RO's request.  However, the Board noted that the referenced DPRIS records were not in the packet or elsewhere in the claims file.  The RO was directed to make a request for personnel records.

On remand, the Muskogee RO indicated that it requested the Veteran's hard copy claims file from the Waco RO on various occasions, but that it was not received.  It acknowledged that the file might contain pertinent information, to include medical records.  Because the claims file was before the Board at the time of the January 2013 remand, the Board finds that, to avoid prejudice to the Veteran, it must be reviewed by the agency of original jurisdiction (the Muskogee RO) in its adjudication of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA claims files from the appropriate regional office.

2.  Undertake any other development warranted.

3.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should furnish the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond prior to returning the appeal to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


